—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 28, 2000, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was discharged from his employment as a utility worker for a casino after it was discovered that on 14 occasions he had purchased gasoline for his personal vehicle and charged it to the employer without permission. The record reveals that in the event a utility worker was required to use his or her personal vehicle during the course of employment, the employee was to apply for mileage reimbursement. Under these circumstances, substantial evidence supports the decision of the Unemployment Insurance Appeal Board denying claimant’s request for unemployment insurance benefits because he engaged in disqualifying misconduct (see, Matter of Gewirtz [Commissioner of Labor], 276 AD2d 1011; Matter of Patel [Commissioner of Labor], 268 AD2d 641; Matter of Perkov [Sweeney], 231 AD2d 780).
Spain, J. P., Carpinello, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.